In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 15-1537V
                                   Filed: November 28, 2016

*************************
CATHY BRUNO, parent and natural           *
guardian of C.B., a minor,                *               UNPUBLISHED
                                          *
                                          *               Special Master Hamilton-Fieldman
                      Petitioner,         *
                                          *
v.                                        *               Attorneys’ Fees and Costs;
                                          *               Reasonable Amount Requested
SECRETARY OF HEALTH                       *               to which Respondent Does Not
AND HUMAN SERVICES,                       *               Object.
                                          *
                      Respondent.         *
*************************
Jeffrey A. Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA, for Petitioner.
Heather L. Pearlman, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On December 17, 2015, Cathy Bruno (“Petitioner”) petitioned for compensation on
behalf of C.B. under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1
to -34 (2012). Petitioner alleged that the administration of a human papillomavirus (“HPV”)
vaccine on July 11, 2014 caused C.B. to develop left cranial nerve VI palsy. Petition at
Preamble, filed Dec. 17, 2015. On September 19, 2016, the parties filed a stipulation for an
award of compensation to Petitioner. A decision adopting the parties’ stipulation was issued on
that same day.

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
        On November 23, 2016, Petitioner filed an unopposed request for attorneys’ fees and
costs in the amount of $18,000.00. Petitioner’s Application (“Pet. App.”) at ¶ 4, filed Nov. 23,
2016. Petitioner did not personally incur costs related to the proceedings on this Petition. Pet.
App. Ex. B. “Respondent notes that [her] lack of objection should not be construed as an
admission, concession, or waiver as to any of the matters raised by Petitioner’s request for
attorney’s fees and costs, including but not limited to the hourly rate requested, the number of
hours requested, and other litigation related costs.” Id. at ¶ 6.

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned
finds that Petitioner’s request for attorneys’ fees and costs is reasonable. Accordingly, the
undersigned hereby awards the amount of $18,000.00, in the form of a check made payable
jointly to Petitioner and Petitioner’s counsel, Jeffrey A. Golvash, of Brennan, Robins &
Daley, P.C. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court shall enter judgment in accordance herewith.2

       IT IS SO ORDERED.

                                              /s/Lisa D. Hamilton-Fieldman
                                              Lisa D. Hamilton-Fieldman
                                              Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).